PER CURIAM.
Steven R. DeWitt, Sr., appeals from the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaint alleging denial of access to courts. Inmates have a fundamental right to “adequate, effective, and meaningful” access to the courts. Bounds v. Smith, 430 U.S. 817, 822, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977). We find that DeWitt was not prejudiced by Defendants’ actions. Lewis v. Casey, 518 U.S. 343, 351 52, 354-56, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (discussing prejudice requirement for denial of access to courts claims). Consequently, *241we affirm. DeWitt’s motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.